Name: Commission Regulation (EC) NoÃ 1093/2009 of 13Ã November 2009 amending Annex V to Council Regulation (EC) NoÃ 1342/2007 as regards the quantitative limits of certain steel products from the Russian Federation
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  international trade;  Europe
 Date Published: nan

 14.11.2009 EN Official Journal of the European Union L 299/10 COMMISSION REGULATION (EC) No 1093/2009 of 13 November 2009 amending Annex V to Council Regulation (EC) No 1342/2007 as regards the quantitative limits of certain steel products from the Russian Federation THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1342/2007 of 22 October 2007 on administering certain restrictions on imports of certain steel products from the Russian Federation (1), and in particular Article 5 thereof, Whereas: (1) The European Community and the Russian Federation signed an agreement on trade in certain steel products on 26 October 2007 (2) (the Agreement). (2) Article 3(3) of the Agreement provides that unused quantities for a given year may be carried over to the following year up to a maximum of 7 % of the relevant quantitative limit set out in Annex II to the Agreement. (3) Russia has, as in 2008, notified the Community of its intent to make use of the provisions in Article 3(3) within the time limits set by the Agreement. It is appropriate to make the necessary adjustments to the quantitative limits for the year 2009 resulting from Russias request. (4) Article 10 stipulates that with each yearly renewal, quantities in every product group shall be increased by 2,5 %. (5) Regulation (EC) No 1342/2007 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The quantitative limits for the year 2009 set out in Annex V to Regulation (EC) No 1342/2007 are replaced by those set out in the Annex I to this Regulation. Article 2 The quantitative limits for the year 2010 resulting from the application of Article 10(1) of the 2007 Agreement between the European Community and the Russian Federation on trade in certain steel products are set out in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 2009. For the Commission Catherine ASHTON Member of the Commission (1) OJ L 300, 17.11.2007, p. 1. (2) OJ L 300, 17.11.2007, p. 52. ANNEX I QUANTITATIVE LIMITS FOR 2009 (tonnes) Products 2009 SA. Flat products SA1. Coils 1 067 575 SA2. Heavy plate 303 498 SA3. Other flat products 651 248 SA4. Alloyed products 114 925 SA5. Alloyed quarto plates 27 580 SA6. Alloyed cold-rolled and coated sheets 120 425 SB. Long products SB1. Beams 60 480 SB2. Wire rod 355 131 SB3. Other long products 593 795 Note : SA and SB are product categories. SA1 to SA6 and SB1 to SB3 are product groups. ANNEX II QUANTITATIVE LIMITS FOR 2010 (tonnes) Products 2010 SA. Flat products SA1. Coils 1 087 397 SA2. Heavy plate 288 922 SA3. Other flat products 625 122 SA4. Alloyed products 110 316 SA5. Alloyed quarto plates 26 266 SA6. Alloyed cold-rolled and coated sheets 115 569 SB. Long products SB1. Beams 57 784 SB2. Wire rod 340 402 SB3. Other long products 532 667 Note : SA and SB are product categories. SA1 to SA6 and SB1 to SB3 are product groups.